iy ‘c1 department of the treasury internal_revenue_service p o box trs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest cc letter rev catalog number 47635z department of the treasury internal_revenue_service irs po box cincinnati oh n a t n i u w o t _ - date date employer id number contact person id number contact telephone number contact fax number uil dear t i n n i political party1 political party2 politicians we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you do not qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records you incorporated on date’ in state your articles of incorporation state that your purpose is t o facilitate an environment in which to in city and surrounding areas to increase awareness of issues and initiatives impacting encourage local residents to become active in supporting issues or initiatives which serve to recognition of exemption under sec_501 on the postmark date of date2 in city and surrounding areas you submitted a form_1024 application_for letter rev catalog number 47628k facts to in part ll line1 of form_1024 you describe your activities and operations you state that you in part il line of form_1024 you checked yes that you have in the past or intend to in the future spend money attempting to influence the selection nomination election or appointment of any person to any federal state or local public_office or to an office in a political_organization in response you state that you mailed postcards and purchased radio time to educate the public on the stances of candidates and officeholders that approximately amount’ in independent expenditures was spent on those activities you provided representative copies of the mailed communications discussed in detail below and no samples of the radio ads as stated your primary expense in year1 was funding radio and print advertisements that were distributed in advance of the city’s public election on date3 there is no information as to whether the communications continued after the election on date3 you provided representative samples of your print advertisements that were distributed in city the content of the print advertisements includes the following which are attached as exhibits on date4 we sent you a letter requesting more information we asked you whether in addition to the political activity you engaged in during year1 you also engaged in political activity in year2 and years if yes we asked you to describe these activities in detail and estimate total expenditures and time allocated to this activity and if no we asked you to describe your activities for year2 year3 and beyond in greater detail in response you stated that in year2 and year3 you did not spend any funds or time to influence an election in addition you stated that ijn years beyond we do not plan to engage in influencing elections or participate in any direct political activity you state that in year2 and year3 you spent significant volunteer hours on educational campaigns including time spent meeting with other community groups monitoring publicly financed construction jobs and advocating for legislation that supports increased jobs for the unemployed and increased job training you state that t he educational campaigns are not political and that we have not advocated for the election or defeat of any candidate since year1 and do not intend to do so in the future letter rev catalog number 47628k you state that you spent no money on the educational campaigns to date and that this activity is performed wholly by volunteers you state that you do not intend to spend money on salaries and the work is to be performed for free by volunteers you state that you will initiate fundraising as necessary to finance your community activities to this end you state it is your goal to continue to create community awareness through radio and print advertising which is our primary expense law sec_501 provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare r c sec_501 does not provide a definition of political campaign activities instead the definition and interpretation of terms used has occurred principally under sec_501 sec_1_501_c_3_-1 provides that activities that constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include publishing or distributing written or printed statements or making oral statements on behalf of or in opposition to such candidate sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within sec_501 is one that is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office revrul_67_368 1967_2_cb_194 holds that an organization whose primary activity is rating candidates for public_office does not qualify for exemption under sec_501 c because such activity does not constitute the promotion of social welfare revrul_68_45 1968_1_cb_259 and revrul_74_361 1974_2_cb_159 provide that whether an organization is primarily engaged in promoting social welfare is a facts and circumstances determination relevant factors include the manner in which the organization’s activities are conducted resources used in conducting such activities such as buildings and equipment the time devoted to activities by volunteers as well as employees the purposes furthered by various activities and the amount of funds received from and devoted to particular activities revrul_81_95 1981_1_cb_332 provides that because an organization’s primary activities promoted social welfare its lawful participation or intervention in political campaigns on behalf of or in opposition to candidates for public_office would not adversely affect its exempt status under sec_501 revrul_2007_41 2007_41_cb_1421 analyze sec_21 situations to determine whether the organization described in each has directly or indirectly participated in a political campaign on behalf of or in opposition to a candidate for public_office determination when determining whether a communication results in political campaign intervention key factors include all facts and circumstances are considered when making this e e e whether the statement identifies one or more candidates for a given public_office whether the statement expresses approval or disapproval for one or more candidates’ positions and or actions whether the statement is delivered close in time to the election letter rev catalog number 47628k e e e e whether the statement makes reference to voting or an election whether the issue addressed in the communication has been raised as an issue distinguishing candidates for a given office whether the communication is part of an ongoing series of communications by the organization on the same issue that are made independent of the timing of any election whether the timing of the communication and identification of the candidate are related to a non- electoral event such as a scheduled vote on specific_legislation by an officeholder who also happens to be a candidate for public_office a communication is particularly at risk of political campaign intervention when it makes reference to candidates or voting in a specific upcoming election nevertheless the communication must still be considered in context before arriving at any conclusions revproc_2015_9 2015_2_irb_249 sec_4 provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application application of law based on our analysis of the information you submitted with your application we have determined that you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 because you are not primarily engaged in activities that promote social welfare therefore you do not qualify for exemption from federal_income_tax as an organization described in sec_501 sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if people of the community you have not established that in year1 you were primarily engaged in promoting the common good and general welfare of the people of the community it is primarily engaged in promoting in some way the common good and general welfare of the applying the facts_and_circumstances_test described in revrul_68_45 1968_1_cb_259 and revrul_74_361 1974_2_cb_159 we conclude that in year1 you primarily engaged in activities intended to directly or indirectly intervene in the political process and to directly or indirectly influence the election of candidates who reflect your views sec_1_501_c_3_-1 while an organization exempt under sec_501 may engage in political campaign activities those activities may not be the organization’s primary activity sec_1_501_c_4_-1 in year1 you spent of your expenditures on the production and distribution of mailers and radio advertisements that encouraged the defeat or election of candidates for public_office applying the factors described in revrul_2007_41 2007_41_cb_1421 the facts and circumstances of the communications you distributed meet the definition of political campaign intervention within the meaning of the code and regulations the representative samples of communications you provided exhibit sec_1 through specifically identify one or more candidates for the public_office of city state city council the statements express approval or disapproval of one or more candidates actions specifically against politicalparty1 and in favor of politicalparty2 the statements were delivered in close timing of the publicly held election in letter rev catalog number 47628k city state on date3 for the public_office of city council as you formed in date1 and the election was held a few months later the timing of the communications coincided with an electoral campaign as the statements reference voting and or the election on date3 the mailers indicate that you raised the issue of as an issue distinguishing candidates for the public_office at issue there is no evidence in the administrative record to show that the communications provided are part of an ongoing series of communications by you on the same issue that are made independent of the timing of any election finally there is no evidence in the administrative record to show that the timing of the communications are related to a non-electoral event such as a scheduled vote on specific_legislation by an officeholder who also happens to be a candidate for public_office your production and distribution of the mailers and radio advertisements constituted direct political campaign intervention in support or in opposition to candidates for public_office sec_1_501_c_4_-1 see also revrul_67_368 1967_2_cb_194 in year2 and year3 you expended of your volunteer time on activities that further social welfare within the definition of sec_1_501_c_4_-1 by bringing about civic betterments and social improvements through your educational campaigns’ for job promotion and job training for residents of city state however in contrast you spent of your funds on this activity and you state that you do not intend to expend money on these activities in the future to date you have expended money exclusively on the production of materials and advertisements designed to engage in political campaigns on behalf of or in opposition to candidates for public_office in city state further you state that you intend to make expenditures to produce print and radio communications in the future and that this will constitute your primary expense up to this point the only representative samples of your radio and print advertisements that are in the administrative record meet the definition of political campaign intervention and do not further social welfare purposes unlike the organization described in revrul_81_95 1981_1_cb_332 you have not established that you are primarily engaged in activities designed to promote social welfare you have not demonstrated you are operated exclusively for the promotion of social welfare under sec_501 as required by revproc_2015_9 2015_2_irb_249 sec_4 conclusion based on our analysis of the information you provided in connection with your application we have determined that you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 because you have not established that your primary activities promote social welfare accordingly you are not exempt under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number e e e e the law or authority if any you are relying on acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47628k e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury declare that prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2015_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role of the appeals_office in section of revproc_2015_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffery cooper director exempt_organizations rulings and agreements enclosure publication cc letter rev catalog number 47628k
